TB[E

                                   TEXAS                                       R-431




                                                                   May 28,      1947




Hon. L. A. Woods, State          Superintendent
Department of Education
Austin,  Texas

Attention:        Hon. T. M. Trimble
                  First Assistant

Dsar   Sirs:
                                  Opinion    No. V-219

                                  Re :   Constitutionality        of
                                         Art. 2676, v.c.3.

             We refer    to your request        of recent     date acknowl-
edged by the Attorney        General on May 2, 1947, with attached
 letter  from Han; J. II. McDonald, President              of the Board of
Trustees    of the Navasota Independent            School District,      con-
 cerning   the recent    electi.on    held in Crimes County for the
election    of a county school trustee           at large.      The Board of
Trustees    is of tht opinion        that Article       2676, V.C.S.,    inso-
.far as it seeks to disfranchise            voters    i.n all  school   dis-
 tricts  except common and consolidated             independent     school    dis-
 tricts  is invalid    and unconstitutional.             At the instance.     of
 the President    of said Board, you request             to be advised     as
 to the constitutionality          of Article     2676, V.C.S.
                Article  2676,   V.C.S.,    as amended by Acts         1934,    43rd
Legislature,        2nd C. S.,   Ch. 48,    provides in part:

              “The general       management and control        of
       the public     free    schools    and high schools      in
       each county,      unless otherwise       provided    by law,
       shall be vested        in five    (5) county school
       trustees    elected     from the county,        one of whom
       shall be elected        from the county at large by
       the qualified       voters    of the common and con-
       solidated     independent       school  districts     of the
       county,    and one from each Commissioner’s             Pre-
       cinct    by the qualified        vc$ers  of each Commis-
       sioner’s    Precinct,      . . .
                                                                                    . ,,



Hon.   L. A. Woods - Pa‘ge 2



               Under Article      VII, Section     1, Constitution     of
Texa s, the establishment          and maintenance     of public    free
schools      is made a State object.          The power granted to the
Legislature      in Section      3 of Article    VII to create     school
districts      and to the Board of Trustees          to maintain public
free schools       therein    in order to effectuate       this State
object     is necessarily       governmental.     37 Tex. Jur ., p. 865.
By Article      2676,   V.C.S.,     the general   management and con-
trol of the public         free schools      in each county is vested in
five    county school      trustees,    elected   as provided     therein,  ,, .,
and under Article         2683, V.C.S.,      such trustees    so elected   are
constituted      a body corporate       under the name of the County
School Trustees.

              The power of election        of officers     for public    of-
fice   resides    originally     in the people.      They may provide,
by the Constitution         which they adopt, how the power shall
be exercised,      or they may leave it to the Legislature,              as
their representatives,          to provide,by     law for the selection
of said officers        In such manner as will        secure the best
service    for the public.        In the absence of constitutional
provisions     for the method of filling          public   offkes,    the
method is to be determined          by the Legislature.          30 an of-
fice   created    by the legislature       is wholly within that body’s
power, and it may prescribe           the mode of filling        the off ice,
and from time to t lme it may change the mode.                 46 Corpus
Juris,    p. 950, and cases cited        therein;    Williamson     v. lane,
52 Tex. 335.

             The Texas Constitution        provides   no method for f ll-
ling the offices      of county school trustees;         thus, it is
within  the power of the Legislature           to prescribe     the method.
The Legislature,      by its enactment of Article         2676,   has ex-
ercised   its authority      and discretion      in the matter.      It has
determined     that the qualified      voters    of common and Consoli-
dated independent       school districts      shall elect    the County
school   trustee   at large,     that the qualif led voters        in each
of the Commssioner’s         Precincts    shall elect    one county
school   trustee   from their     Commissioner’s     Precinct,     which
determination,      in our opinion,      cannot properly     be construed
as a disfranchisement        of the voters     of the county.
                  The elective     franchise     is not a right   that is
t-,atrir,li, God-given,        inali.enable,     or inherent,   but is a right
~:::r~r‘c:-r~r! by the State or body politic.             1.6 Tax. Jur.,   page
3 :i . :.,-i;.her    the Constleution        ncr the Texas statute     confers
l”h. : ‘:::I:. on ~11 qucllified         v9te~:rr: in a caunty to vote for
T,,,> ? :~;iii,jr ::~hcl~l trustee     ot l~rgt?, or, :ndeed,      to vote for
,iI! :L:~ ;x;n!,~:t :! on the County tio:~rrl. Under Art :.cle 2676,
Hon.   L. A. Woods - Page 3



all the qualified  voters   of the county are represented             by
the five members on the County School Board, and each                member
of the Board represents   all the people  in the county.

             The discretion     of the Legislature       in’ this matter
not being abusive,      arbitrary    or in violation      of any con-
stitutional    provision,     we advise   that Article     2676 is con-
stitutional.     Our former Opinions Nos. 0-2066,            O-3235 and
O-7293, advising      that only qualified       voters   of common and
consolidated    independent     school  districts      may vote for the
county school     trustee   at large,   are hereby confirmed.

                              SUMMARY

              Article   2676, V.C.S.,   providing      for the
       election     of county school   trustees     is consti-
       tutional.      Only qualified   voters    of common and
       consolidated     independent   school    districts   may
       vote for the county school        trustee    at Large.

                                                  Very   truly    yours

                                             ATTORNEYGENERALOF TEXAS




                                                  Chester E. Ollison
                                                  Assistant

CEO:d jm




                                                  ATTORNEYGENERAL